EXHIBIT 10.4


CONSOLIDATED AND
AMENDED AND RESTATED
PROMISSORY NOTE

$870,100.25 Louisville, Kentucky
January 1, 2009

        WHEREAS, NTS FINANCIAL PARTNERSHIP, a Kentucky general partnership
having an address of 10172 Linn Station Road, Louisville, Kentucky, 40223
(“Lender”) has made certain loans and advances to NTS/VIRGINIA DEVELOPMENT
COMPANY (“NTS/Virginia”), a Virginia corporation having an address of 10172 Linn
Station Road, Louisville, Kentucky 40223 (sometimes referred to hereinafter as
“Borrower”), which loans and advances are evidenced by the following promissory
notes:

        (a)        that certain Promissory Note dated May 27, 2008 made by
Borrower payable to the order of Lender in the face principal amount of One
Hundred Sixty Six Thousand Two Hundred Fifty Two Dollars and Thirty Eight Cents
($166,252.38), which note was amended pursuant to that certain First Amendment
to Promissory Note dated as of August 31, 2008, extending the maturity date
thereof to December 31, 2008, and which note has been partially repaid and has a
current outstanding principal balance of Fifty Six Thousand Two Hundred Fifty
Two Dollars ($56, 252.00) (collectively, “Note 2008-1”); and

        (b)        that certain Promissory Note dated June 4, 2008 made by
Borrower payable to the order of Lender in the face principal amount of One
Hundred Fifty Thousand Three Hundred Six Dollars and Eighty Five Cents
($150,306.85), which note was amended pursuant to that certain First Amendment
to Promissory Note dated as of August 31, 2008, extending the maturity date
thereof to December 31, 2008 (collectively, “Note 2008-2”); and

        (c)        that certain Promissory Note dated June 20, 2008 made by
Borrower payable to the order of Lender in the face principal amount of One
Hundred Seventy Three Thousand Five Hundred Fifty Six Dollars and Sixteen Cents
($173,556.16), which note was amended pursuant to that certain First Amendment
to Promissory Note dated as of August 31, 2008, extending the maturity date
thereof to December 31, 2008 (collectively, “Note 2008-3”); and

        (d)        that certain Promissory Note dated October 1, 2008 made by
Borrower payable to the order of Lender in the face principal amount of Forty
Thousand Thirty Dollars and Fifty Nine Cents ($40,030.59), which note has a
maturity date of December 31, 2008 (“Note 2008-4”); and

        (e)        that certain Promissory Note dated November 3, 2008 made by
Borrower payable to the order of Lender in the face principal amount of Forty
Nine Thousand Nine Hundred Fifty Four Dollars and Twenty Seven Cents
($49,954.27), which note has a maturity date of December 31, 2008 (“Note
2008-5”); and

        (f)        that certain Promissory Note dated November 25, 2008 made by
Borrower payable to the order of Lender in the face principal amount of Four
Hundred Thousand Dollars ($400,000.00), which note has a maturity date of
December 31, 2008 (“Note 2008-6”);

        Note 2008-1, Note 2008-2, Note 2008-3, Note 2008-4, Note 2008-5 and Note
2008-6 are sometimes hereinafter referred to collectively as the “Notes.”

--------------------------------------------------------------------------------

        WHEREAS, Borrower has requested and Lender has agreed to extend the
maturity date of the Notes to and including December 31, 2009; and

        WHEREAS, for the convenience of Borrower and Lender, the parties have
agreed to consolidate, amend and restate the Notes in their entirety hereunder
(the “Consolidated and Amended and Restated Note”), which consolidation,
amendment and restatement shall in no manner constitute a repayment,
satisfaction or novation of the indebtedness evidenced by the Notes, and which
indebtedness shall remain outstanding for all purposes hereunder from May 27,
2008, June 4, 2008, June 20, 2008, October 1, 2008, November 3, 2008 and
November 25, 2008, respectively.

                NOW THEREFORE, Borrower makes and grants to Lender this
Consolidated and Amended and Restated Note (the “Note”) under the following
terms:

        FOR VALUE RECEIVED, the undersigned, NTS/VIRGINIA DEVELOPMENT COMPANY
(“NTS/Virginia”), a Virginia corporation having a mailing address of 10172 Linn
Station Road, Louisville, Kentucky 40223 (sometimes referred to herein as
“Borrower”) hereby promises and agrees to pay to the order of NTS FINANCIAL
PARTNERSHIP, a Kentucky general partnership (“Lender”), in lawful money of the
United States of America in immediately available funds at its offices located
at 10172 Linn Station Road, Louisville, Kentucky, 40223, the principal sum of
EIGHT HUNDRED SEVENTY THOUSAND ONE HUNDRED AND 25/00 DOLLARS ($870,100.25) (the
“Loan”), together with interest on the unpaid balance thereof accruing at the
rate per annum set forth below.

        1.        Interest Rate. The principal balance of the Loan will bear
interest at a rate per annum (calculated on the basis of the actual number of
days that principal is outstanding over a year of 360 days) equal to the sum of
(A) the Index, plus (B) one and three quarters percent (1 ¾ %) per annum. The
Index is the rate of interest per annum equal to LIBOR. “LIBOR” shall mean the
rate per annum determined by the Lender by dividing (the resulting quotient
rounded upwards, if necessary, to the nearest 1/100th of 1%) (x) the Published
Rate by (y) a number equal to 1.00 minus the percentage prescribed by the
Federal Reserve for determining the maximum reserve requirements with respect to
any eurocurrency funding by banks on such day. “Published Rate” shall mean the
rate of interest published each Business Day in The Wall Street Journal “Money
Rates” listing under the caption “London Interbank Offered Rates” for a one
month period (or, if no such rate is published therein for any reason, then the
Published Rate shall be the eurodollar rate for a one month period as published
in another publication determined by Lender). The rate of interest charged shall
be adjusted as of each Business Day based on changes in LIBOR without notice to
Borrower, and shall be applicable to the then outstanding balance under the Loan
from the effective date of any such change. If LIBOR applies, all calculations
of interest on the Loan will be computed on the basis of a year of 360 days and
paid on the actual number of days elapsed.

        If Lender determines (which determination shall be final and conclusive)
that, by reason of circumstances affecting the eurodollar market generally,
deposits in dollars (in the applicable amounts) are not being offered to banks
in eurodollar market for the selected term, or adequate means do not exist for
ascertaining LIBOR, then Lender shall give notice thereof to Borrower.
Thereafter, until Lender notifies Borrower that the circumstances giving rise to
such suspension no longer exist, (a) the availability of LIBOR shall be
suspended, and (b) the interest rate per

- 2 -

--------------------------------------------------------------------------------

annum equal to the sum of (A) the Prime Rate minus (B) three quarters percent
(.75%) (the “Base Rate”). The Prime Rate is the rate publicly announced by PNC
Bank National Association (“PNC Bank”) from time to time as its prime rate; it
is not tied to any rate external to PNC Bank or index and does not necessarily
reflect the lowest rate of interest actually charged by PNC Bank to any
particular class or category of customers. The rate of interest charged shall be
adjusted when the Prime Rate changes without notice to Borrower, and shall be
applicable to the then outstanding balance under the Loan from the effective
date of any such change.

        In addition, if, after this date, Lender shall determine (which
determination shall be final and conclusive) that any enactment, promulgation or
adoption of or any change in any applicable law, rule or regulation, or any
change in the interpretation or administration thereof by a governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by Lender with any guideline, request or
directive (whether or not having the force of law) of any such authority,
central bank of comparable agency shall made it unlawful or impossible for
Lender to make or maintain or fund loans bearing interest based on LIBOR, Lender
shall notify Borrower. Upon receipt of such notice, until Lender notifies
Borrower that the circumstances giving rise to such determination no longer
apply, (a) the availability of LIBOR shall be suspended, and (b) the interest
rate for the unpaid balance of the Loan advances shall be converted to the next
Business Day to the Base Rate. For purposes hereof “Business Day” shall mean any
day other than a Saturday or Sunday or a legal holiday on which commercial banks
are authorized or required by law to be closed for business in Louisville,
Kentucky.

        In no event will the rate of interest hereunder exceed the maximum rate
allowed by law.

        2.        Payment Terms. Interest shall be due and payable commencing on
the first day of each month beginning January 1, 2009 until December 31, 2009 on
which date all outstanding principal and accrued interest shall be due and
payable in full (the “Maturity Date”). Payments received will be applied to
charges, fees and expenses (including attorneys’ fees), accrued interest and
principal in any order the Lender may choose, in its sole discretion.

        3.        Late Payments; Default Rate. If a payment is more than 15 days
late, the Borrower shall also pay to the Lender a late charge equal to 5% of the
unpaid portion of the payment or $100, whichever is greater (the “Late Charge”).
Such 15 day period shall not be construed in any way to extend the due date of
any such payment. Upon maturity, whether by acceleration, demand or otherwise,
and at the option of the Lender upon the occurrence of any Event of Default (as
hereinafter defined) and during the continuance thereof, this Note shall bear
interest at a rate per annum (calculated on the basis of the actual number of
days that principal is outstanding over a year of 360 days) which shall be four
percentage points (4%) in excess of the Base Rate in effect from time to time
but not more than the maximum rate allowed by law (the “Default Rate”). The
Default Rate shall continue to apply whether or not judgment shall be entered on
this Note. Both the Late Charge and the Default Rate are imposed as liquidated
damages for the purpose of defraying the Lender’s expenses incident to the
handling of delinquent payments, but are in addition to, and not in lieu of, the
Lender’s exercise of any rights and remedies hereunder, under the Loan Documents
or under applicable law, and any fees and expenses of any agents or attorneys
which the Lender may employ. In addition, the Default Rate reflects the
increased credit risk to the Lender of carrying a loan that is in default. The
Borrower agrees that the Late Charge and Default Rate are reasonable forecasts
of just compensation for

- 3 -

--------------------------------------------------------------------------------

anticipated and actual harm incurred by the Lender, and that the actual harm
incurred by the Lender cannot be estimated with certainty and without
difficulty.

        4.        Prepayment. The indebtedness evidenced by this Note may be
prepaid in whole or in part at any time without penalty or premium.

        5.        Events of Default. The occurrence of any of the following
events will be deemed to be an “Event of Default” under this Note:

                (i)        Borrower fails to make any payment when due
hereunder, or fails to otherwise comply with any term or provision of this Note,
and such failure is not cured within any applicable cure period or fails to
comply;

                (ii)        The filing by or against Borrower of any proceeding
in bankruptcy, receivership, insolvency, reorganization, liquidation,
conservatorship or similar proceeding (and, in the case of any such proceeding
instituted against Borrower, such proceeding is not dismissed or stayed within
30 days of the commencement thereof);

                (iii)        Any assignment by Borrower for the benefit of
creditors, or any levy, garnishment, attachment or similar proceeding is
instituted against any property of Borrower;

                (iv)        A judgment or judgments are entered against
Borrower, Borrower defaults in the payment of any other debts or there is a
material adverse change in the financial condition of Borrower, or the Lender in
good faith believes the prospects for repayment of this Note have been impaired;
and

                (v)        Any material statement made to the Lender about
Borrower, or about Borrower’s financial condition, or about any collateral
securing this Note is false or misleading.

Upon the occurrence of an Event of Default: (a) in an Event of Default specified
in clauses (ii) or (iii) above shall occur, the outstanding principal balance
and accrued interest hereunder together with any additional amounts payable
hereunder shall be immediately due and payable without demand or notice of any
kind; (b) if any other Event of Default shall occur, the outstanding principal
balance and accrued interest hereunder together with any additional amounts
payable hereunder, at the option of the Lender and without demand or notice of
any kind may be accelerated and become immediately due and payable; (c) at the
option of the Lender, this Note will bear interest at the Default Rate from the
date of the occurrence of the Event of Default; and (d) the Lender may exercise
from time to time any of the rights and remedies available to the Lender under
applicable law.

        6.        Indemnity. The Borrower agrees to indemnify each of the
Lender, each legal entity, if any, who controls, is controlled by or is under
common control with the Lender, and each of their respective directors, officers
and employees (the “Indemnified Parties”), and to hold each Indemnified Party
harmless from and against any and all claims, damages, losses, liabilities and
expenses (including all fees and charges of internal or external counsel with
whom any Indemnified Party may consult and all expenses of litigation and
preparation therefor) which any Indemnified Party may incur or which may be
asserted against any Indemnified Party by any person, entity or governmental
authority (including any person or entity claiming derivatively on

- 4 -

--------------------------------------------------------------------------------

behalf of the Borrower), in connection with or arising out of or relating to the
matters referred to in this Note whether (a) arising from or incurred in
connection with any breach of a representation, warranty or covenant by the
Borrower, or (b) arising out of or resulting from any suit, action, claim,
proceeding or governmental investigation, pending or threatened, whether based
on statute, regulation or order, or tort, or contract or otherwise, before any
court or governmental authority; provided, however, that the foregoing indemnity
agreement shall not apply to any claims, damages, losses, liabilities and
expenses solely attributable to an Indemnified Party’s gross negligence or
willful misconduct. The indemnity agreement contained in this Section shall
survive the termination of this Note, payment of any amounts hereunder and the
assignment of any rights hereunder. The Borrower may participate at its expense
in the defense of any such auction or claim.

        7.        Miscellaneous. All notices, demands, requests, consents,
approvals and other communications required or permitted hereunder (“Notices”)
must be in writing (except as may be agreed otherwise above with respect to
borrowing requests) and will be effective upon receipt. Notices may be given in
any manner to which the parties may separately agree, including electronic mail.
Without limiting the foregoing, first-class mail, facsimile transmission and
commercial courier service are hereby agreed to as acceptable methods for giving
Notices. Regardless of the manner in which provided, Notices may be sent to a
party’s address as set forth above or to such other address as any party may
give to the other for such purpose in accordance with this section. No delay or
omission on the Lender’s part to exercise any right or power arising hereunder
will impair any such right or power. The Lender’s rights and remedies hereunder
are cumulative and not exclusive of any other rights or remedies which the
Lender may have under other agreements, at law or in equity. No modification,
amendment or waiver of, or consent to any departure by the Borrower from, any
provision of this Note will be effective unless made in a writing signed by the
Lender, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. The Borrower agrees to pay on
demand, to the extent permitted by law, all costs and expenses incurred by the
Lender in the enforcement of its rights in this Note and in any security
therefor, including without limitation reasonable fees and expenses of the
Lender’s counsel. If any provision of this Note is found to be invalid, illegal
or unenforceable in any respect by a court, all the other provisions of this
Note will remain in full force and effect. The Borrower and all other makers and
indorsers of this Note hereby forever waive presentment, protest, notice of
dishonor and notice of non-payment. The Borrower also waives all defenses based
on suretyship or impairment of collateral. If this Notice is executed by more
than one Borrower, the obligations of such persons or entities hereunder will be
joint and several. This Note shall bind the Borrower and its heirs, executors,
administrators, successors and assigns, and the benefits hereof shall inure to
the benefit of the Lender and its successors and assigns; provided, however,
that the Borrower may not assign this Note in whole or in part without the
Lender’s written consent and the Lender at any time may assign this Note in
whole or in part.

This Note has been delivered to and accepted by the Lender and will be deemed to
be made in the State where the Lender’s office indicated above is located. This
Note will be interpreted and the rights and liabilities of the Lender and the
Borrower determined in accordance with the laws of the State where the Lender’s
office indicated above is located, excluding its conflict of laws rules. The
Borrower hereby irrevocably consents to the exclusive jurisdiction of any state
or federal court in the county or judicial district where the Lender’s office
indicated above is located; provided that nothing contained in this Note will
prevent the Lender from

- 5 -

--------------------------------------------------------------------------------

bringing any action, enforcing any award or judgment or exercising any rights
against the Borrower individually, against any security or against any property
of the Borrower within any other county, state or other foreign or domestic
jurisdiction. The Borrower acknowledges and agrees that the venue provided above
is the most convenient forum for both the Lender and the Borrower. The Borrower
waives any objection to venue and any objection based on a more convenient forum
in any action instituted under this Note.

        8.        Waiver of Jury Trial. The Borrower irrevocably waives any and
all right it may have to a trial by jury in any action, proceeding or claim of
any nature relating to this Note, any documents executed in connection with this
Notice or any transaction contemplated in any of such documents. The Borrower
acknowledges that the foregoing waiver is knowing and voluntary.

        The Borrower acknowledges that it has read and understands all of the
provisions of this Note, including the waiver of jury trial, and has been
advised by counsel as necessary or appropriate.

        IN WITNESS WHEREOF, the Borrower and Lender have caused this
Consolidated and Amended and Restated Promissory Note to be executed as of the
date, month and year first above written, with the intent to be legally bound
hereby.

BORROWER:

NTS/VIRGINIA DEVELOPMENT COMPANY,
a Virginia corporation

By: /s/ Gregory A. Wells
——————————————
Print Name: Gregory A. Wells
Title: Executive Vice President



LENDER:

NTS FINANCIAL PARTNERSHIP,
a Kentucky general partnership

By: NTS Capital Corporation, General Partner

          By: /s/ David B. Pitchford
          ——————————————
          Print Name: David B. Pitchford
          Title: Vice President / Treasurer



- 6 -